Title: To Burwell Bassett from George Washington, 9 August 1759
From: Washington, George
To: Bassett, Burwell


                    
                        Dear Sir,
                        Mount Vernon 9th Augt 1759
                    
                    I wrote you a running Letter of Yesterday, and take the oppertunity of a conveyance to Fredericksburg today, to acknowledge the Receipt of your favour of the 8th Ulto—Miles who carries these Letter’s to Fredericksburg has Order’s to return by Mr Churchhills and bring home the Mare you bought.
                    We have nothing worth communicating, Mrs Washington is mustering up all the occurrances She can get to transmit Mrs Bassett, & to her Letter I refer—I informd you in my last that I expected to be at Mr Mercers about the first of next Month to get his assistance in sorting my Papers; I mention it now again, least if you shoud arrive here about that time we shoud be disappointed for a few days of seeing you; for I believe it will be necessary that Mrs Washington shoud accompany me in order to clear up any doubtful matters.
                    If this Letter shoud reach you in time be pleasd to get from James Danforth and bring up wi<th> <you> a Horse brand of this figure viz. F-X for Colo. Fairfax and make it in the neatest manner he is capable—please to pay him and I will repay you Mrs Washington also begs the favour of you to bring her some Canary Seed for her Birds. I beg you will present my best Compliments to Mrs Bassett, & be assurd that I am Dr Sir, Yr Most Obedt Hble Servt
                    
                        Go: Washington
                    
                    
                        P.S. Your care of the Inclosd Letters is desird by M. W.
                    
                